DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since the applicant has incorporated claim limitation of previous claim 21 which was similar to claim 22, and now claim 22 is dependent on claim 1, which includes similar limitation of the second flexible heat spreader, this does not further limit the dependent claim 22.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. US Pub 2020/0356143 in view of Carlson US Patent 10469635 further in view of Paavola et al. US Pub 2019/0254194.
Regarding claim 1, Oh teaches,
 An electronic device (figs. 1-4) comprising: 
a first portion chassis (figures 1a-c, element 510); 
a second portion chassis (figures 1a-c, element 520); 
a hinge (elements 530 and 440), wherein the hinge pivotably (as seen in at least figures 1a-b) couples the first portion chassis to the second portion chassis; and 
a flexible heat spreader (figs. 1-2, element 220; additionally figures 3 and 4 element 220_1), wherein the flexible heat spreader extends from the second portion chassis, through the hinge, and to the first portion chassis (as seen in figures 1c and 2 the heat spreader 220 spanning across the two chassis and the hinge; paragraph 60-62), wherein the flexible heat spreader changes to accommodate deformations in the flexible heat spreader when the first portion chassis is pivoted relative to the second portion chassis (figures 1-2, as the rotation occurs the flexible heat spreader provide some level of deformation), 
such that when the first portion chassis is over and relatively parallel (as described in at least paragraph 80 and seen in figure 1b, the one configuration of the electronic device is closed position such that this is folded closed where the two chassis are relative parallel and over each other, thus the frills as described above will stretch the radius of the bend portion and making the frills relatively flat) to the second portion chassis, the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis are relatively flat. 
Oh does not tech in figures 1-2 the flexible heat spreader includes a plurality of frills in the first portion chassis and a plurality of frills in the second portion chassis that can, wherein a slope of each of the plurality of frills in the first portion chassis and each of the plurality of frills in the second portion chassis changes to accommodate deformations in the flexible heat spreader when the first portion chassis is pivoted relative to the second portion chassis. 
However, Oh in embodiment of figures 3-4 teaches the flexible heat spreader (element 200_1; figures 4a-b, paragraph 84) spanning the two chassis and the rotation member (as taught in paragraph 80, foldable display, thus rotation member to rotate the chassis is provided), furthermore the flexible heat spreader includes a plurality of frills (as seen in figures 3 and 4a, the first portion chassis 510_1, provides the flexible heat spreader 200_1 which provides plurality of frills - as seen by the s-shape curves in figure 4a) in the first portion chassis and a plurality of frills (as seen in figures 3 and 4a, the first portion chassis 520_1, provides the flexible heat spreader 200_1 which provides plurality of frills - as seen by the s-shape curves in figure 4a) in the second portion chassis that can, wherein a slope of each of the plurality of frills in the first portion chassis and each of the plurality of frills in the second portion chassis changes  (as seen between figure 4a and 4, as the device is opened or closed, the slope of the fills change, similar to present application's flexible heat spreader with frills, thus this accommodates deformations) to accommodate deformations in the flexible heat spreader when the first portion chassis is pivoted relative to the second portion chassis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the flexible heat spreader as taught in the embodiment of figures 1-2 of Oh such that the flexible heat spreader comprises plurality of frills in the first portion chassis and plurality of frills in the second portion chassis such that the slope of each plurality of frills changes as the first and second portion chassis is rotated as taught by Oh embodiment of figures 3-4, such that plurality of frills are provided in each chassis, such modification will ensure that the flexible heat spreader has enough slack when the electronic device of embodiment of figures 1-2 is folded such that the heat spreader does not disconnect from the heat producing components, thus ensuring proper operation of the electronic device is maintained.  
Additionally, in the case the applicant disagrees with the interpretation of the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis are relative flat as claimed. 
Carlson in similar field of electronic device teaches electronic device (figs 1-9) comprising a first portion chassis (Fig 2-3, 8-9, element 102), a second portion chassis (element 103); a hinge (hinge 101 provided between the two chassis), wherein the hinge pivotably coupled the first portion chassis to the second portion chassis; a flexible heat spreader (element 808, figs 8-9), such that when the first portion chassis is over and relatively parallel to the second portion chassis (as seen in figure 8, the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis are relatively flat (as seen in figure 8 the frills as shown in figure 9 are relatively flat). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to arrange the flexible heat spreader and operate the chassis of Oh such that they operate similar to the teaching of Carlson and have the frills be relatively flat when the device is in closed position, especially since Oh provides suggestion that Oh’s device can be folded close, thus ensuring that the frills are flat and thus ensuring smaller and effective device. 
Oh as modified does not teach a second flexible heat spreader, wherein the second flexible heat spreader extends from a second side of the second portion chassis, through the hinge, to a second side of the first portion chassis, wherein the flexible heat spreader extends from a first side of the second portion chassis, through the hinge, to a first side of the first portion chassis, the first side of the second portion chassis being opposite the second side of the second portion chassis and the first side of the first portion chassis being opposite the second side of the first portion chassis, wherein the second flexible heat spreader includes a plurality of frills in the first portion chassis and a plurality of frills in the second portion chassis to accommodate deformations in the second flexible heat spreader when the first portion chassis is pivoted relative to the second portion chassis. However, providing multiple heat spreaders is not new in the art of electronic device with heat dissipation feature. 
Paavola in similar field of heat dissipation device for an electronic device teaches various configuration of plurality of heat spreaders (figure 7-11) such that Paavola teaches two heat spreaders (elements 114/116 which is elements 114a/b&116a/b) such that a second heat spreader (element 114b/116b, fig 9) extends from a second side of the second portion chassis through the hinge to a second side of the first portion chassis (as seen in figure 9, the chassis elements 102c and 104c such that the second heat spreader 114b/116b is provided on the second side of each chassis, the second side is the side where element 114b/116b is provided; hinge illustrated as movement in fig 5-6), wherein the (first) heat spreader (element 114a/116a) extends from a first side of the second portion chassis, through the hinge, to a first side of the first portion chassis (figure 9 shows the first side being where element 114a/116a is disposed such that this is extending across the two chassis and the hinge similar to the present application), the first side of the second portion chassis being opposite the second side of the second portion chassis (the first side and the second side being opposite for each chassis as seen in figure 9) and the first side of the first portion chassis being opposite the second side of the first portion chassis (the first side and the second side being opposite for each chassis as seen in figure 9). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Oh's electronic device such that two flexible heat spreaders as taught by Oh is provided in the configuration as taught by Paavola such that the Oh provides another (duplicate) flexible heat spreader that comprises a plurality of frills in the second portion chassis to accommodate deformations in the second flexible heat spreader when the first portion chassis is pivoted relative to the second portion chassis, however, the second heat spreader will be placed on the opposite side of the chassis and the first heat spreader is provided on another side of the chassis, such modification will ensure that focus heat dissipation is provided such that only dissipating where the heat generating components are provided and thus using less material of heat spreader thus providing less weight of overall electronic device. 
Regarding claim 2, Oh as modified teaches,
A flexible display (element 100) that extends from the second portion chassis, over the hinge and to the first portion chassis (as illustrated in figure 1a, 2 and 4). 
Regarding claim 3, Oh as modified teaches,
Wherein the plurality of frills in the first portion chassis is different than the plurality of frills in the second portion chassis (as taught in the modified claim 1, the frills provided in the first portion chassis are different than the frills in the second portion chassis as illustrated in figure 4a; the office notes the term different is broad, thus the fact they are placed in different orientation(i.e. location of bends, attachment location) and location is enough to meet the limitation). 
Regarding claim 4, Oh as modified teaches,
wherein the flexible heat spreader transfer heat from a heat source (heat source being the component element 200 is attached to, such as heat source element 210 or the circuit board and the display components provided on the respective chassis) in the second portion chassis through the hinge and to a heat sink (element 230/230_1 is consider the heat sink in this since this dissipates heat that the flexible heat spreader generates via the components) in the first portion chassis. 
Regarding claim 5, Oh as modified teaches,
Wherein the hinge includes a support plate (figure 1c, element 440 is consider the support plate) to confine the flexible heat spreader in a Z-direction as the first portion chassis is pivoted relative to the second portion chassis (figure 1c, paragraph 70, as seen the support plate 440 is provided on the top of the heat spreader 220, thus provide restriction movement along the z-direction towards the display thus heat spreader is not in contact with the display). 
Regarding claim 22, 
Oh as modified teach the flexible heat spreader and the details of the chassis in as highlighted in claim 1. 
Oh as modified does not teach  a second flexible heat spreader, wherein the second flexible heat spreader extends from a first side of the second portion chassis, through the hinge, to a second side of the first portion chassis and the flexible heat spreader extends from the first side of the second portion chassis, through the hinge, to a first side of the first portion chassis, the first side of the first portion chassis being opposite the second side of the first portion chassis, wherein the second flexible heat spreader includes a plurality of frills in the first portion chassis and a plurality of frills in the second portion chassis to accommodate deformations in the second flexible heat spreader when the first portion chassis is pivoted relative to the second portion chassis. However, providing multiple heat spreaders is not new in the art of electronic device with heat dissipation feature. 
Paavola in similar field of heat dissipation device for an electronic device teaches various configuration of plurality of heat spreaders (figure 7-11) such that Paavola teaches two heat spreaders (elements 116 which is elements 116a/b) such that a second heat spreader (element 116b, fig 8) extends from a first side of the second portion chassis through the hinge to a second side of the first portion chassis (as seen in figure 9, the chassis elements 102c and 104c such that the second heat spreader 116b is provided on the first side of the second portion chassis (102b) to second side of the first portion chassis (figure 8, side being where element 114 is disposed) hinge illustrated as movement in fig 5-6), wherein the (first) heat spreader (element 116a) extends from the first side of the second portion chassis, through the hinge, to a first side of the first portion chassis (figure 8 shows the first side being where element 114/116a is disposed such that this is extending across the two chassis and the hinge similar to the present application), the first side of the first portion chassis being opposite the second side of the first portion chassis (the first side and the second side being opposite for each chassis as seen in figure 8). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Oh's electronic device such that two flexible heat spreaders as taught by Oh is provided in the configuration as taught by Paavola such that the Oh provides another (duplicate) flexible heat spreader that comprises a plurality of frills in the second portion chassis to accommodate deformations in the second flexible heat spreader when the first portion chassis is pivoted relative to the second portion chassis, such that, the second heat spreader will be placed on same side as the (first flexible heat spreader in one of the chassis and at an opposite side in the another chassis, as claimed by the applicant, such modification will ensure that focus heat dissipation is provided such that only dissipating where the heat generating components are provided and thus using less material of heat spreader thus providing less weight of overall electronic device.
Regarding claim 23, 
Oh as modified teaches the electronic device is a laptop computer (as taught by Oh’s paragraph 147 the electronic device is portable communication device, a computer device such that at least computer device is a laptop computer; furthermore, Paavola shows the electronic device is a laptop computer (paragraph 30, figure 1a-b)) with a flexible display (element 100, extending across the chassis as seen in figures 1a, 2 and 4 of Oh) screen that extends from the first housing to the second housing. 
Regarding claim 24, 
Oh as modified teaches when the electronic device is in a flat configuration, the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis having height of some value of millimeter and a length about some value of millimeters (as seen in figures 4a-b the value of the height and length that is shown).
Oh as modified does not teach the specific height and length of the frills, specifically, the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis having a height about 1.5 millimeter and a length about three millimeters.
Furthermore, regarding the height and the length of the plurality of frills, as disclosed in MPEP§2144.04(IV), it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to make the plurality of frills such that the height of the frills as described by Oh as modified by Carlson to be 1.5 millimeters and length of about three millimeters, since such a modification would have involved a mere change in the size of a component, since such modification will ensure the desired design choice of the overall electronic device is achieved to be within the choice of the functionality characteristic (i.e. desired height of overall electronic device and the operation of the heat dissipation), furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claim(s) 8-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. US Pub 2020/0356143 in view of Carlson US Patent 10469635.
Regarding claim 8, Oh teaches, 
A method (figures 1-4) comprising:
rotating (figures 1a-c) a first portion chassis (element 510) of an electronic device (figs 1a-c) relative to a second portion chassis (element 520) of the electronic device, wherein a flexible heat spreader (figs. 1-2, element 220; additionally figures 3 and 4 element 220_1 extending across the chassis and the hinge) extends from the second portion chassis, through a hinge (hinge 440 and 530), and to the first portion chassis, 
 wherein the flexible heat spreader changes to accommodate deformations in the flexible heat spreader when the first portion chassis is pivoted relative to the second portion chassis (figures 1-2, as the rotation occurs the flexible heat spreader provide some level of deformation), 
such that when the electronic device is in a flat configuration, the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis having height of some value of millimeter and a length about some value of millimeters (as seen in figures 4a-b the value of the height and length that is shown), when the first portion chassis is  rotated relative to the second portion chassis such that the electronic device is in a closed configuration (as described in at least paragraph 80 and seen in figure 1b, the one configuration of the electronic device is closed position such that this is folded closed where the two chassis are relative parallel and over each other, thus the frills as described above will stretch the radius of the bend portion and making the frills relatively flat), the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis are relatively flat. 
Oh does not tech in figures 1-2 the flexible heat spreader includes a plurality of frills in the first portion chassis and a plurality of frills in the second portion chassis that can, wherein a slope and height of each of the plurality of frills in the first portion chassis and each of the plurality of frills in the second portion chassis changes to accommodate deformations in the flexible heat spreader when the first portion chassis is rotated relative to the second portion chassis. Furthermore, Oh does not teach the specific height and length of the frills, specifically, the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis having a height about 1.5 millimeter and a length about three millimeters. 
However, Oh in embodiment of figures 3-4 teaches the flexible heat spreader (element 200_1; figures 4a-b, paragraph 84) spanning the two chassis and the rotation member (as taught in paragraph 80, foldable display, thus rotation member to rotate the chassis is provided), furthermore the flexible heat spreader includes a plurality of frills (as seen in figures 3 and 4a, the first portion chassis 510_1, provides the flexible heat spreader 200_1 which provides plurality of frills - as seen by the s-shape curves in figure 4a) in the first portion chassis and a plurality of frills (as seen in figures 3 and 4a, the first portion chassis 520_1, provides the flexible heat spreader 200_1 which provides plurality of frills - as seen by the s-shape curves in figure 4a) in the second portion chassis that can, wherein a slope of each of the plurality of frills in the first portion chassis and each of the plurality of frills in the second portion chassis changes  (as seen between figure 4a and 4, as the device is opened or closed, the slope of the fills change, similar to present application's flexible heat spreader with frills, thus this accommodates deformations) to accommodate deformations in the flexible heat spreader when the first portion chassis is pivoted relative to the second portion chassis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the flexible heat spreader as taught in the embodiment of figures 1-2 of Oh such that the flexible heat spreader comprises plurality of frills in the first portion chassis and plurality of frills in the second portion chassis such that the slope of each plurality of frills changes as the first and second portion chassis is rotated as taught by Oh embodiment of figures 3-4, such that plurality of frills are provided in each chassis, such modification will ensure that the flexible heat spreader has enough slack when the electronic device of embodiment of figures 1-2 is folded such that the heat spreader does not disconnect from the heat producing components, thus ensuring proper operation of the electronic device is maintained.  
Additionally, in the case the applicant disagrees with the interpretation of the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis are relative flat as claimed. 
Carlson in similar field of electronic device teaches electronic device (figs 1-9) comprising a first portion chassis (Fig 2-3, 8-9, element 102), a second portion chassis (element 103); a hinge (hinge 101 provided between the two chassis), wherein the hinge pivotably coupled the first portion chassis to the second portion chassis; a flexible heat spreader (element 808, figs 8-9), such that when the first portion chassis is rotated relative to the second portion chassis such that the electronic device is in a closed configuration, the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis are relatively flat (as seen in figure 8, the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis are relatively flat). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to arrange the flexible heat spreader and operate the chassis of Oh such that they operate similar to the teaching of Carlson and have the frills be relatively flat when the device is in closed position, especially since Oh provides suggestion that Oh’s device can be folded close, thus ensuring that the frills are flat and thus ensuring smaller and effective device. 
Furthermore, regarding the height and the length of the plurality of frills, as disclosed in MPEP§2144.04(IV), it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to make the plurality of frills such that the height of the frills as described by Oh as modified by Carlson to be 1.5 millimeters and length of about three millimeters, since such a modification would have involved a mere change in the size of a component, since such modification will ensure the desired design choice of the overall electronic device is achieved to be within the choice of the functionality characteristic (i.e. desired height of overall electronic device and the operation of the heat dissipation), furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 9, Oh as modified teaches, 
A flexible display (element 100) that extends over the first portion chassis, over the hinge and to the second portion chassis (as illustrated in figure 1a, 2 and 4). 
Regarding claim 10, Oh as modified teaches, 
Wherein the plurality of frills in in a portion of the flexible heat spreader located in the first portion chassis is different than the plurality of frills located in the second portion chassis (as taught in the modified claim 1, the frills provided in the first portion chassis are different than the frills in the second portion chassis as illustrated in figure 4a; the office notes the term different is broad, thus the fact they are placed in different orientation(i.e. location of bends, attachment location) and location is enough to meet the limitation). 
Regarding claim 11, Oh as modified teaches, 
wherein the flexible heat spreader transfer heat from a heat source (heat source being the component element 200 is attached to, such as heat source element 210 or the circuit board and the display components provided on the respective chassis) in the second portion chassis through the hinge and to a heat sink (element 230/230_1 is consider the heat sink in this since this dissipates heat that the flexible heat spreader generates via the components) in the first portion chassis. 
Regarding claim 13, Oh as modified teaches,
Wherein the flexible heat spreader is a flexible graphite sheet (paragraph 74 and 87 discloses the heat spreader is graphite sheet or copper), a flexible copper sheet or a flexible aluminum sheet. 
Regarding claim 14, Oh as modified teaches,
Wherein the first portion chassis can rotate from about zero degrees (figure 1b, shows closed degree of about 0 degrees) to about one hundred and eighty degrees (figure 1a, shows the open 180 degree opening) relative to the second portion chassis. 
Regarding claim 15, Oh as modified teaches,
A flexible heat spreader (element 220 and figure 3-4, element 220_1) in an electronic device (figures 1-4, electronic device), the flexible heat spreader comprising: 
wherein the flexible heat spreader extends (as seen in figures 1c and 2 the heat spreader 220 spanning across the two chassis and the hinge; paragraph 60-62) from a second portion chassis (element 520), through a hinge (element 440/530), and to a first portion chassis (element 510) in the electronic device, wherein the flexible heat spreader changes to accommodate deformations in the flexible heat spreader when the first portion chassis is pivoted relative to the second portion chassis (figures 1-2, as the rotation occurs the flexible heat spreader provide some level of deformation),
such that when the electronic device is in a flat configuration, the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis having height of some value of millimeter and a length about some value of millimeters (as seen in figures 4a-b the value of the height and length that is shown), when the first portion chassis is  rotated relative to the second portion chassis such that the electronic device is in a closed configuration (as described in at least paragraph 80 and seen in figure 1b, the one configuration of the electronic device is closed position such that this is folded closed where the two chassis are relative parallel and over each other, thus the frills as described above will stretch the radius of the bend portion and making the frills relatively flat), the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis are relatively flat. 
Oh does not tech in figures 1-2 the flexible heat spreader comprises a plurality of frills; wherein a portion of the plurality of frills are located in the first portion chassis and a portion of the plurality of frills are located in the second portion chassis, wherein a slope of each of the plurality of frills in the first portion chassis and each of the plurality of frills in the second portion chassis changes to accommodate deformations in the flexible heat spreader when the first portion chassis is rotated relative to the second portion chassis. Furthermore, Oh does not teach the specific height and length of the frills, specifically, the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis having a height about 1.5 millimeter and a length about three millimeters. 
However, Oh in embodiment of figures 3-4 teaches the flexible heat spreader (element 200_1; figures 4a-b, paragraph 84) spanning the two chassis and the rotation member (as taught in paragraph 80, foldable display, thus rotation member to rotate the chassis is provided), furthermore the flexible heat spreader includes a plurality of frills (as seen in figures 3 and 4a, the first portion chassis 510_1, provides the flexible heat spreader 200_1 which provides plurality of frills - as seen by the s-shape curves in figure 4a) in the first portion chassis and a plurality of frills (as seen in figures 3 and 4a, the first portion chassis 520_1, provides the flexible heat spreader 200_1 which provides plurality of frills - as seen by the s-shape curves in figure 4a) in the second portion chassis that can, wherein a slope of each of the plurality of frills in the first portion chassis and each of the plurality of frills in the second portion chassis changes  (as seen between figure 4a and 4, as the device is opened or closed, the slope of the fills change, similar to present application's flexible heat spreader with frills, thus this accommodates deformations) to accommodate deformations in the flexible heat spreader when the first portion chassis is pivoted relative to the second portion chassis.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the flexible heat spreader as taught in the embodiment of figures 1-2 of Oh such that the flexible heat spreader comprises plurality of frills in the first portion chassis and plurality of frills in the second portion chassis such that the slope of each plurality of frills changes as the first and second portion chassis is rotated as taught by Oh embodiment of figures 3-4, such that plurality of frills are provided in each chassis, such modification will ensure that the flexible heat spreader has enough slack when the electronic device of embodiment of figures 1-2 is folded such that the heat spreader does not disconnect from the heat producing components, thus ensuring proper operation of the electronic device is maintained.  
Additionally, in the case the applicant disagrees with the interpretation of the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis are relative flat as claimed. 
Carlson in similar field of electronic device teaches electronic device (figs 1-9) comprising a first portion chassis (Fig 2-3, 8-9, element 102), a second portion chassis (element 103); a hinge (hinge 101 provided between the two chassis), wherein the hinge pivotably coupled the first portion chassis to the second portion chassis; a flexible heat spreader (element 808, figs 8-9), such that when the first portion chassis is rotated relative to the second portion chassis such that the electronic device is in a closed configuration, the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis are relatively flat (as seen in figure 8, the plurality of frills in the first portion chassis and the plurality of frills in the second portion chassis are relatively flat). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to arrange the flexible heat spreader and operate the chassis of Oh such that they operate similar to the teaching of Carlson and have the frills be relatively flat when the device is in closed position, especially since Oh provides suggestion that Oh’s device can be folded close, thus ensuring that the frills are flat and thus ensuring smaller and effective device. 
Furthermore, regarding the height and the length of the plurality of frills, as disclosed in MPEP§2144.04(IV), it would have been an obvious matter of design choice to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to make the plurality of frills such that the height of the frills as described by Oh as modified by Carlson to be 1.5 millimeters and length of about three millimeters, since such a modification would have involved a mere change in the size of a component, since such modification will ensure the desired design choice of the overall electronic device is achieved to be within the choice of the functionality characteristic (i.e. desired height of overall electronic device and the operation of the heat dissipation), furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 16, Oh as modified teaches,
Wherein the plurality of frills in the first portion chassis is different than the plurality of frills in the second portion chassis (as taught in the modified claim 1, the frills provided in the first portion chassis are different than the frills in the second portion chassis as illustrated in figure 4a; the office notes the term different is broad, thus the fact they are placed in different orientation(i.e. location of bends, attachment location) and location is enough to meet the limitation). 
Regarding claim 17, Oh as modified teaches,
wherein the flexible heat spreader transfer heat from a heat source (heat source being the component element 200 is attached to, such as heat source element 210 or the circuit board and the display components provided on the respective chassis) in the second portion chassis through the hinge and to a heat sink (element 230/230_1 is consider the heat sink in this since this dissipates heat that the flexible heat spreader generates via the components) in the first portion chassis. 
Regarding claim 18, Oh as modified teaches,
Wherein the hinge includes a support plate (figure 1c, element 440 is consider the support plate) to confine the flexible heat spreader in a Z-direction as the first portion chassis is pivoted relative to the second portion chassis (figure 1c, paragraph 70, as seen the support plate 440 is provided on the top of the heat spreader 220, thus provide restriction movement along the z-direction towards the display thus heat spreader is not in contact with the display). 
Regarding claim 19, Oh as modified teaches,
Wherein the flexible heat spreader is a flexible graphite sheet (paragraph 74 and 87 discloses the heat spreader is graphite sheet or copper), a flexible copper sheet or a flexible aluminum sheet. 
Regarding claim 20, Oh as modified teaches,
Wherein the first portion chassis can rotate from about zero degrees (figure 1b, shows closed degree of about 0 degrees) to about one hundred and eighty degrees (figure 1a, shows the open 180 degree opening) relative to the second portion chassis.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11/14/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841